Dismissing appeal.
Albert Hageman was indicted in Boone County for unlawfully transporting whisky. Upon his trial in the Boone Circuit Court he was found guilty and a judgment was entered fixing his punishment at a fine of $500 and a jail sentence of 30 days. Hageman filed a petition in the Boone County Court for a writ of habeas corpus. He was taken before the county judge pro tem. and the judgment of that court was that he was in the legal custody of the jailer of Boone County, and he was, therefore, remanded to that officer's custody.
Apparently proceeding under Chapter 93 of the Acts of 1940, Section 429 of the Criminal Code of Practice as amended, and Sections 429-1 and 429-2, Hageman attempted an appeal to this Court from the judgment *Page 609 
of the County Court denying his discharge on a writ of habeas corpus. The record in the case of Commonwealth v. Hageman in the Circuit Court was not made a part of the record in the appeal from the ruling of the County Court, and we affirmed the judgment of the latter Court, since there was no showing that the judgment in the Circuit Court was void. Hageman v. Kirkpatrick, Jailer, 283 Ky. 798, 143 S.W.2d 506.
Since our decision just mentioned, Hageman has filed additional records and briefs with the Clerk of this Court relative to his petition for a writ of habeas corpus. We consider the questions raised therein to be moot, and so rule, in view of our decision in Hageman v. Commonwealth, 284 Ky. 852,  145 S.W.2d 532, this day handed down in affirming the judgment of the Circuit Court finding Hageman guilty of unlawfully transporting whisky and fixing his punishment at a fine of $500 and a 30 day jail sentence. It is obvious, therefore, that our ruling in Hageman v. Kirkpatrick, supra, was correct. All questions concerning a petition for a writ of habeas corpus in the Boone County Court are now concluded.
Appeal dismissed.